Wade, J.
1. Where a case brought to this court is not one in which a judgment on a motion for a new trial is to be reviewed, the plaintiff in error shall plainly and specifically set forth the errors alleged to have been committed.
2. In the absence of a general exception to a final judgment, specific assignments of error on antecedent rulings will not suffice to give this court jurisdiction.
3. No exception is taken to the final judgment in this case, and therefore this court is without jurisdiction to entertain the bill of exceptions. See Lyndon v. Georgia Railway & Electric Co., 129 Ga. 353 (58 S. E. 1047); Stewart v. Marietta Trust & Banking Co., 129 Ga. 417 (59 S. E. 231); Morris v. Dougherty, 132 Ga. 346 (63 S. E. 1114); Mertins v. Pritchard, 135 Ga. 643 (70 S. E. 328); Simmons v. Peagler, 7 Ga. App. 252 (66 S. E. 629); Ox Breeches Mfg. Co. v. Bird, 1 Ga. App. 40 (57 S. E. 975); Anderson v. Hall, 3 Ga. App. 555 (60 S. E. 294).

Writ of error dismissed.